DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 7-13, filed 12/16/2020, with regards to the leading face abutting the trailing face have been fully considered but they are not persuasive. Applicant recites that the leading face and trailing face are not abutting. Under BRI, abutting is defined as to border on. The leading face of the hole and trailing face of the hole as defined by the rejection connect and extend through the bridges. 
Applicant's arguments with regards to the face portions being perpendicular, not tangent, have been fully considered but they are not persuasive. Applicant argues that the leading or trailing face is perpendicular and not tangent to the "at least one outlet in the plurality of outlets". The argument refers to the legs being perpendicular and directed inwards. The examiner disagree and produces the clip below to further explain the tangent of touching one point the outlet. The examiner would like to point out that figure 9 of the present application is tangent to the outlet such as the prior art reference.

    PNG
    media_image1.png
    455
    566
    media_image1.png
    Greyscale

Applicant’s arguments with respect to the rejections of claims 21 and 22 based on the trailing face being upstream of the leading face under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amended limitation of "the leading face, the trailing face positioned upstream of the leading face with respect to the flowpath" and definition of the trailing and leading faces. 
In light of the amendments, the office action is updated below and made final necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5,7-13,15-17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, 21, and 22, the claims recite “trailing face positioned upstream of the leading face with respect to the flowpath”. It is not known for a trailing face to be upstream of a leading face in the art. The claim is failing to particularly point out and distinctly claim the subject matter.
Regarding claims 2-5, 7-13 15-16 19-20 and 23-24, these claims depend on indefinite claims therefore rendering them indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21, 3, 4, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Slavens et al. US 20160273365 in view of Abdel-Messeh et al. US 8105030, hereinafter referred to as “Messeh”.
Regarding claim 21, Slavens discloses A component for a gas turbine engine, comprising: a body (Figure 2A: Blade (64)) with an exterior surface abutting a flowpath for the flow of a hot combustion gas through the gas turbine engine (Figure 2: Core airflow (C) goes through the turbine and blades (64)); a cooling passageway (Figure 3: Cooling passage (90) that extends down from the root) defined within the body supplying cool air to the component (Figure 3: Cooling passage (90) provides cooling fluid); a trench (Figure 4: Trench (98)) on the exterior surface defined between a leading face (Figure 3 and 4: Suction portion (96)) and a trailing face (Figure 3 and 4: Pressure portion (94)) abutting the leading face (Figure 3 and 4: Suction portion (96) and pressure portion (94) adjoin at the bridges (108)); a plurality of outlets (Figure 5: Holes (106)) along the trench (Figure 5: Holes (106) are along trench (98)), wherein at least one of the leading face or the trailing face of the trench is tangent to at least one outlet in the plurality of outlets (Figure 4: Holes (106) are tangent to pressure portion (94) and suction portion (96)); and a plurality of cooling holes (Figure 3: Multiple cooling holes (90a-c)) within the body extending between the cooling passageway and the plurality of outlets (Figure 3: Multiple cooling holes (90a-c) between the outlet (106) and supply cooling passage (90)), thereby fluidly coupling the trench to the cooling passageway (Figure 3: Multiple cooling holes (90a-c) coupling the trench (98) and cooling passage from the root (90)).
the trailing face positioned upstream of the leading face with respect to the flowpath. From the same field of endeavor, Messeh teaches the trailing face positioned upstream of the leading face with respect to the flowpath (Figure 5a: Trenches can be formed on any side of the airfoil therefore the trailing surface that is defined by Slavens will be formed upstream of a leading surface).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slaves to be on the suction side or pressure side of the airfoil to provide filming cooling that thermally protects the blade (Col 3, line 1-4).
Regarding claim 3, Slavens discloses wherein the body is an airfoil (Figure 2A: Blade (64)), and the exterior surface is an airfoil surface comprising a pressure side (Figure 2A: Pressure walls (86)) and suction side (Figure 2A: Suction walls (88)) extending between a leading edge (Figure 2A: Leading edge (82)) and a trailing edge (Figure 2A: Trailing edge (84)).
Regarding claim 4, Slavens discloses wherein the component is a turbine rotor blade (Figure 2A: Blade (64)), wherein the body comprises a first band (Figure 2A: Platform (76)) and an airfoil extending radially from the first band (Figure 2A: Blade (64) extends from platform (76)), wherein the exterior surface comprises a first band surface and an airfoil surface (Figure 2A: Exterior is the blade’s (64) body and platform (76)), and wherein the trench is positioned on at least one of the first band surface or the airfoil surface (Figure 4: Trench (98) is on the blade (64)).
Regarding claim 8, Slavens discloses wherein the plurality of outlets are located at a boundary between the leading face and the trailing face and extend longitudinally along the trench (Figure 5: Holes (106)) extend along a portion of a trench (98) between the pressure portion (94) and suction portion (96)).
Regarding claim 22, A gas turbine engine (Figure 1: Gas turbine (20)) comprising: a compressor section (Figure 1: Compressor section (24)), a combustion section (Figure 1: Combustor (26)), and a turbine section in axial flow arrangement (Figure 1: Turbine section (28)), wherein the combustion section and the turbine section at least partially define a flowpath for the flow of a hot combustion gas through the turbine engine (Figure 1: Airflow path (C)); a first band (Figure 2A: Platform (76)) including a first band surface abutting the flowpath (Figure 2A: Platform (76) is in the flowpath); an airfoil (Figure 2A: Blade (64)) including an airfoil surface extending radially from the first band (Figure 2A: Blade (64) extending form platform (76)); a cooling passageway (Figure 3: Cooling passage (90) that extends down from the root) within at least one of the airfoil or the first band and supplying cool air thereto Figure 3: Cooling passage (90) that extends down from the root through platform (76)); a trench (Figure 4: Trench (98)) on at least one of the first band surface or the airfoil surface (Figure 4: Trench (98) on blade (64))  and defined between a leading face (Figure 3 and 4: Suction portion (96)) and a trailing face (Figure 3 and 4: Pressure portion (94)) abutting the leading face (Figure 3 and 4: Suction portion (96) and pressure portion (94) adjoin at the bridges (108)); a plurality of outlets (Figure 5: Holes (106)) along the trench (Figure 5: Holes (106) are along trench (98)), wherein at least one of the leading face or the trailing face of the trench is tangent to at least one outlet in the plurality of outlets (Figure 4: Holes (106) are tangent to pressure portion (94) and suction portion (96)); and a plurality of cooling holes (Figure 3: Multiple cooling holes (90a-c)) extending between the cooling passageway and the plurality of outlets (Figure 3: Multiple cooling holes (90a-c) between the outlet (106) and supply cooling passage (90)), thereby fluidly coupling the trench to the cooling passageway (Figure 3: Multiple cooling holes (90a-c) coupling the trench (98) and cooling passage from the root (90)).
However, Slavens is silent as to the trailing face positioned upstream of the leading face with respect to the flowpath. From the same field of endeavor, Messeh teaches the trailing face positioned upstream of the leading face with respect to the flowpath (Figure 5a: Trenches can be formed on any side of the airfoil therefore the trailing surface that is defined by Slavens will be formed upstream of a leading surface).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slaves to be on the suction side or pressure side of the airfoil to provide filming cooling that thermally protects the blade (Col 3, line 1-4).
Claims 2, 9-10, 12, 17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Slavens et al. US 20160273365 and Abdel-Messeh et al. US 8105030 as applied to claim 1, and in further view of Liang US 8066484.
Regarding claim 2, Slavens discloses all of the above limitations. However, Slavens is silent as to teach wherein the leading face defines a first radius of curvature, and the trailing face defines a second radius of curvature less than the first radius of curvature, and wherein the cool air impinges on the trailing face such that the second radius of curvature directs the cool air along the contour of the component. From the same field of endeavor, Liang teaches wherein the leading face defines a first radius of curvature (Figure 5b: Curve (45) between A’B’), and the trailing face defines a second radius of curvature (Figure 5b: Curve (46) between AB) less than the first radius of curvature (Figure 5b; Col 3, line 25-29: Cure (46) is less than cure (45); R1> R2), and wherein the cool air impinges on the trailing face such that the second radius of curvature directs the cool air along a contour of the component (Figure 5b: Cooling air is directed towards point B by curve (46)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens structure and angle of the curvatures of the holes in the trench to have a much larger film coverage (Col 4, line 5-7). 
Regarding claim 9, Slavens discloses all of the above limitations. However, Slavens is silent as to teach wherein the at least one of the plurality of outlets defines a cooling axis extending from the at least one of the plurality of outlets, and wherein the cooling axis is tangential to the flowpath. From the same field of endeavor, Liang teaches wherein the at least one of the plurality of outlets defines a cooling axis extending from the at least one of the plurality of outlets (Figure 5b: Axis that is extend from the center of the metering section (41) is the cooling axis from the outlet), and wherein the cooling axis is tangential to the flowpath (Figure 5b: Combustion gas will push the air and will make the cooling axis tangential to the flowpath)
This claim is covered by the modification made in claim 2.
Regarding claim 10, Slavens discloses all of the above limitations. However, Slavens is silent as to teach wherein the trailing face ends before the trailing face intersects the cooling axis. From the same field of endeavor, Liang teaches wherein the trailing face ends before the trailing face intersects the cooling axis (Figure 5b: Curve (46) ends before intersecting the cooling axis).
This claim is covered by the modification made in claim 2.
Regarding claim 12, Slavens discloses all of the above limitations. However, Slavens is silent as to teach wherein at least one of the first radius of curvature or the second radius of curvature is defined by a continuous curvature. From the same field of endeavor, Liang teaches wherein at least one of the first radius of curvature or the second radius of curvature is defined by a continuous curvature (Figure 5b: Both curves (45) and (46) have a continuous curve).
This claim is covered by the modification made in claim 2.
Regarding claim 17, Slavens discloses A method of cooling a component of a gas turbine engine (Figure 2A: Blade (64)), wherein the component includes a trench (Figure 4: Trench (98)) with cooling holes ((Figure 4: Holes (106)), the method comprising: transmitting cool air to a cooling passageway of the component via a bleed-air conduit (Figure 3: Cooling passage (90) provides cooling fluid); exhausting cool air via the cooling holes of the trench (Figure 3: Multiple cooling holes (90a-c) between the outlet (106) and supply cooling passage (90)) wherein the trench (Figure 4: Trench (98)) is defined between a leading face abutting a trailing face (Figure 3 and 4: Suction portion (96) and pressure portion (94) adjoin at the bridges (108)). 
However, Slavens is silent as to teach and impinging the compressed, cool air on a trailing face of the trench, wherein the trailing face defines a radius of curvature configured to direct the compressed, cool air along a contour of the component. From the same field of endeavor, Liang teaches impinging the compressed, cool air on a trailing face of the trench (Figure 5b: Curve (46) of the diffuser section between AB), wherein the trailing face defines a radius of curvature configured to direct the compressed (Figure 5b: Curve (46) of the diffuser section between AB directs the cooling air), cool air along a contour of the component (Figure 5b; Col 3, line 30-40: Diffuser (42) film cool the wall of the blade). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens structure and angle of the curvatures of the holes in the trench to have a much larger film coverage (Col 4, line 5-7). 
However, Slavens is silent as to the trailing face positioned upstream of the leading face with respect to the flowpath. From the same field of endeavor, Messeh teaches the trailing face positioned upstream of the leading face with respect to the flowpath (Figure 5a: Trenches can be formed on any side of the airfoil therefore the trailing surface that is defined by Slavens will be formed upstream of a leading surface).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slaves to be on the suction side or pressure side of the airfoil to provide filming cooling that thermally protects the blade (Col 3, line 1-4).
Regarding claim 23, Slavens discloses all of the above limitations. However, Slavens is silent as to teach wherein the leading face comprises a convex curvature with respect to the at least one outlet in the plurality of outlets, and the trailing face comprises a concave curvature with respect to the at least one outlet in the plurality of outlets. From the same field of endeavor, Liang teaches wherein the leading face comprises a convex curvature with respect to the at least one outlet in the plurality of outlets (Figure 5b: Curve (46) is convex), and the trailing face comprises a concave curvature with respect to the at least one outlet in the plurality of outlets (Figure 5b: Curve (45) is concave).
This claim is covered by the modification made in claim 2.
Regarding claim 24, Slavens discloses all of the above limitations. However, Slavens is silent as to teach wherein the leading face further comprises a concave curvature adjacent the trailing face. From the same field of endeavor, Liang teaches wherein the leading face further comprises a concave curvature adjacent the trailing face (Figure 5b: Curve (45) is concave).
This claim is covered by the modification made in claim 2.
Claims 5, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slavens et al. US 20160273365 and Abdel-Messeh et al. US 8105030 as applied to claim 1, and in further view of Chan et al. US 20160369633, hereinafter referred to as "Chan".
Regarding claim 5, Slavens discloses that the cooling arrangement of the blade can be used in a vane. However, Slavens is silent as to teach wherein the component is a turbine nozzle, wherein the body comprises a first band, a second band positioned radially outward from the first band, and an airfoil extending therebetween, wherein the exterior surface comprises a first band surface, an airfoil surface, and a second band surface, and wherein the trench is positioned on at least one of the first band surface, the airfoil surface, or the second band surface From the same field of endeavor, Chan teaches wherein the component is a turbine nozzle (Figure 5: Nozzle (100)), wherein the body comprises a first band (Figure 5: Nozzle (100) with end wall (120)), a second band (Figure 5: End wall (110)) positioned radially outward from the first band, and an airfoil extending therebetween (Figure 5: Airfoil (130) extending between end walls (120) and (110)), wherein the exterior surface comprises a first band surface (Figure 5: Surface of end wall (120)), an airfoil surface (Figure 5: Surface of airfoil (130)), and a second band surface (Figure 5: Surface of end wall (110)), and wherein the trench is positioned on at least one of the first band surface, the airfoil surface, or the second band surface (Figure 2: Trench (50) is on the airfoil (30) or Figure 5: Trench (150) on end walls (110 or 120)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens to have the structure of a nozzle to provide film cooling to all the types of blades, vanes, airfoils or nozzles (Paragraph [0030]).
Regarding claim 16, Slavens discloses all of the limitations of claim 1 regarding the trench structure of wherein the body defines a second plurality of cooling holes extending between the cooling passageway and a second plurality of outlets defined in the second trench such that the second trench is fluidly coupled to the cooling passageway, and wherein at least one of the second leading face or the second trailing face is tangent to at least one of the second plurality of outlets, wherein the second trench directs the cool air along a contour of the component. a second leading face and a second trailing face defining a second trench therebetween on the exterior surface.  From the same field of endeavor Chan teaches a second leading face and a second trailing face defining a second trench therebetween on the exterior surface (Figure 2: Two trenches (50) on suction side (36) and one on pressure side (38))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens to have multiple film cooling trenches to achieve desired film cooling (Paragraph [0042]) which is to have fully covered film (Paragraph [0045]).
Regarding claim 19, Slavens discloses all of the above limitations. However, Slavens is silent as to teach a bleed-air conduit fluidly coupling the passageway to a bleed port of the compressor section. From the same field of endeavor, Chan teaches a bleed-air conduit fluidly coupling the passageway to a bleed port of the compressor section (Figure 2; Paragraph [0046]: Cavities (39) are in compressor blades therefore the air is coming from the compressor section). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slaven’s Cooling passage from the root to have the cooling air from the compressor to provide the cooling air to achieve desired film cooling (Paragraph [0042]) which is to have fully covered film (Paragraph [0045]).
Regarding claim 20, Slavens discloses that the cooling arrangement of the blade can be used in a vane and the trench structure of a trench defined between a leading face and a trailing, wherein the band defines a second plurality of cooling holes extending between the cooling Appl. No.16/055,292Examiner: Andrew James MarienFiled:August 6, 2018Group Art Unit: 3745Page 5 of 14passageway and a plurality of outlets defined in the trench such that the trench is fluidly coupled to the cooling passageway, and wherein at least one of the leading face or the trailing face is tangent to at least one outlet of the second plurality of outlets, wherein the trench directs the cool air along a contour of the second band. However, Slavens is silent as to teach a second band positioned radially outward from the first band including a second band surface abutting the flowpath, wherein the second band at least partially defines the cooling passageway within the second band to supply cool air to the second band, and wherein the airfoil is a turbine stator vane extending radially between the first band and the second band; and a second trench on the second band surface. From the same field of endeavor Chan teaches a second band (Figure 5: End wall (110)) positioned radially outward from the first band (Figure 5: End wall (120)) including a second band surface abutting the flowpath (Figure 5: airfoil (130) extending between end walls (120) and (110)), wherein the second band at least partially defines the cooling passageway within the second band to supply cool air to the second band (Figure 5: End wall (110) provides air to the cavity (39) to supply air), and wherein the airfoil is a turbine stator vane extending radially between the first band and the second band (Figure 5: airfoil (130) extending between end walls (120) and (110))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens to have the structure of a nozzle to provide film cooling to all the types of blades, vanes, airfoils or nozzles (Paragraph [0030]).
a second trench on the second band surface (Figure 2: Two trenches (50) on suction side (36) and one on pressure side (38))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens to have multiple film cooling trenches to achieve desired film cooling (Paragraph [0042]) which is to have fully covered film (Paragraph [0045]).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Slavens et al. US 20160273365, Liang US 8066484 and Abdel-Messeh et al. US 8105030 as applied to claim 2 above, and further in view of Xu et al. US 9416665, hereinafter referred to as "Xu".
Regarding claim 7, Slavens and Liang teach all of the above limitations. However, they are silent as to teach wherein the leading face defines a third radius of curvature downstream of the first radius of curvature relative to the flowpath, wherein the third radius of curvature directs the cool air along the contour of the component. From the same field of endeavor, Xu teaches wherein the leading face (Figure 4: Ridge (152)) defines a third radius of curvature downstream of the first radius of curvature relative to the flowpath component (Figure 4: Indention (108) on the trailing face curve that is down stream of the ridge (152)), wherein the third radius of curvature directs the cool air along the contour of the component (Figure 4 and 6: Indention (108) on the trailing face ridge (152) directs the flow of air along the blade).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Liang to have another curvature downstream of the leading face to aid in flow attachment (Col 6, line 60-62).
Regarding claim 13, Chan and Liang teach all of the above limitations. However, they are silent as to teach wherein at least one of the first radius of curvature or the second radius of curvature is defined by a combination of straight segments and/or curved segments. From the same field of endeavor, Xu teaches wherein at least one of the first radius of curvature or the second radius of curvature is defined by a combination of straight segments and/or curved segments (Figure 4 and 6: Indention (108) on the trailing face curve directs the flow of air along the blade so the trailing face is made up of multiple curved segments).
This claim is covered by the modification made in claim 7.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Slavens et al. US 20160273365, Liang US 8066484, and Abdel-Messeh et al. US 8105030 as applied to claim 2 above, and further in view of Bunker US 10010937.
Regarding claim 11, Slavens and Liang teach all of the above limitations. However, they are silent as to teach wherein the trailing face extends to at least the cooling axis. From the same field of endeavor, Bunker teaches wherein the trailing face extends to at least the cooling axis (Figure 2: Cooling axis extending from the outlet (104) would intersect with the trailing face as seen in the clip below.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Liang to have the cooling hole further back to overlap the cooling axis in order to have the flow as close to parallel with cooling surface to provide more desirable cooling (Col 1, line 15-27). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Slavens et al. US 20160273365, Liang US 8066484, and Abdel-Messeh et al. US 8105030 as 2 above, and further in view of Simpson et al. US 20140003960, hereinafter referred to as "Simpson".
Regarding claim 15, Slavens and Liang teach all of the above limitations. However, they are silent as to teach wherein the trench is a non-linear shaped trench. From the same field of endeavor, Simpson teaches wherein the trench is a non-linear shaped trench (Figure 3: Trench (40) is non-linear).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chan to have non-linear trenches and cooling hole paths to enhance radial distribution of the cooling media over the exterior surface (Paragraph [0025]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747